COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


AJAI KUMAR SANDHIR
                                                                   MEMORANDUM OPINION *
v.      Record No. 2616-09-4                                           PER CURIAM
                                                                      AUGUST 17, 2010
NEETA AHUJA-SANDHIR, N/K/A
 NEETA AHUJA


                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                  Jonathan C. Thacher, Judge

                  (Ajai Sandhir, pro se, on brief).

                  (Sarah Ann Piper; The Maddox Law Firm, P.C., on brief), for
                  appellee.


        Ajai Sandhir appeals from an order awarding attorney’s fees and costs to Neeta Ahuja.

Sandhir argues that the trial court erred in modifying visitation at a previous hearing. He contends

the ends of justice require a modification of the visitation and that the trial court abused its

discretion and acted in a retaliatory fashion against him. Sandhir also asserts that the guardian ad

litem (GAL) has a conflict of interests and that he had ineffective counsel. Lastly, he argues that the

statement of facts from a prior hearing is incomplete and its omissions are substantial and material.

Ahuja contends Sandhir’s appeal is frivolous and requests an award of attorney’s fees and costs

incurred on appeal. 1 Upon reviewing the record and briefs of the parties, we conclude that this

appeal is without merit. Accordingly, we summarily affirm the decision of the trial court. See

Rule 5A:27.


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
         Ahuja filed a motion to dismiss due to problems with the filing of Sandhir’s brief. We
deny the motion to dismiss.
                                         BACKGROUND

       On February 12, 2008, the trial court entered an order modifying the visitation schedule,

reappointing the GAL, and setting a review date of May 29, 2008. On May 29, 2008, the trial

court entered an order clarifying the visitation. The trial court also ordered that the GAL remain

involved and that Sandhir pay the GAL fees. Sandhir also was ordered to pay $5,000 toward

Ahuja’s attorney’s fees. Sandhir appealed.

       On appeal, Sandhir argued that the trial court erred in (1) involving the GAL,

re-appointing him, and considering his report when he had not met or spoken with Sandhir;

(2) not considering or mentioning any of the factors in Code § 20-124.3 when it modified

visitation; and (3) awarding attorney’s fees to Ahuja and ordering Sandhir to pay the GAL fees.

On June 16, 2009, this Court affirmed the trial court’s ruling and remanded the case to the trial

court to determine a reasonable award of attorney’s fees and costs incurred by Ahuja in the

appeal. See Sandhir v. Ahuja-Sandhir, No. 1546-08-4 (Va. Ct. App. June 16, 2009).

       On October 22, 2009, the trial court ordered Sandhir to pay $16,831.95 of Ahuja’s

attorney’s fees and costs. This appeal arises from the October 2009 order.

                                            ANALYSIS

                                          Law of the case

       Sandhir’s arguments on appeal focus on the previous visitation orders. Throughout his

opening brief, Sandhir refers to prior hearings. Sandhir repeatedly cites to the March 6, 2009

transcript regarding the statement of facts for the May 29, 2008 hearing. He argues that the

attorneys and judge could not recall the facts from the May 29, 2008 hearing, so the statement of

facts relating to that hearing is incorrect. He does not suggest that the statement of facts for the

October 22, 2009 hearing is incorrect. In addition, Sandhir makes the same argument regarding

the GAL as he did in his prior appeal to this Court. Furthermore, Sandhir contends his attorney

                                                -2-
made false statements at a hearing on December 12, 2007, but there are no citations to incidents

occurring at the October 22, 2009 hearing.

       All of Sandhir’s arguments concern prior hearings and orders from which he already has

appealed. Therefore, the law of the case doctrine applies, and we will not address Sandhir’s

arguments.

       Under the law of the case doctrine,

               “[when] there have been two appeals in the same case, between the
               same parties, and the facts are the same, nothing decided on the
               first appeal can be re-examined on a second appeal. Right or
               wrong, it is binding on both the trial court and the appellate court,
               and is not subject to re-examination by either. For the purpose of
               that case, though only for that case, the decision on the first appeal
               is the law.”

Miller-Jenkins v. Miller-Jenkins, 276 Va. 19, 26, 661 S.E.2d 822, 826 (2008) (quoting Steinman

v. Clinchfield Coal Corp., 121 Va. 611, 620, 93 S.E. 684, 687 (1917)). “Pursuant to the ‘law of

the case’ doctrine, when a party fails to challenge a decision rendered by a court at one stage of

litigation, that party is deemed to have waived her right to challenge that decision during later

stages of the ‘same litigation.’” Id. (citing Kondaurov v. Kerdasha, 271 Va. 646, 658, 629
S.E.2d 181, 188 (2006)).

       Accordingly, based on the law of the case doctrine, we will not consider Sandhir’s

questions presented.

                                      Reasonableness of fees

       In his argument alleging that the trial court abused its discretion, Sandhir mentions that

the amount of Ahuja’s attorney’s fees was unreasonable. He questions whether it was necessary

to retain an expert to testify about the reasonableness of the attorney’s fees at the October 2009

hearing.




                                                -3-
        The statement of facts specifically states, “Defendant’s [Sandhir] counsel did not dispute

the reasonableness of either the fees incurred by Plaintiff [Ahuja] on appeal or the

reasonableness of the hourly rate of Plaintiff’s counsel.” There were no objections to the amount

of the award for Ahuja’s attorney’s fees on the final order.

        Rule 5A:18 provided “No ruling of the trial court . . . will be considered as a basis for

reversal unless the objection was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.”

        Since Sandhir did not object to the attorney’s fees award at the trial court level, Rule

5A:18 applies.

                                     Attorney’s Fees and Costs

        Ahuja asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed

and considered the entire record in this case, we hold that Ahuja is entitled to a reasonable

amount of attorney’s fees and costs, and we remand for the trial court to set a reasonable award

of attorney’s fees and costs incurred by her in this appeal.

                                          CONCLUSION

        For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

This case is remanded to the trial court for a determination and award of the appropriate

appellate attorney’s fees and costs incurred by Ahuja.

                                                                            Affirmed and remanded.




                                                -4-